Citation Nr: 0914461	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1  Entitlement to an earlier effective date (EED) for the 
grant of service connection and an initial increased rating 
for ischemic heart disease to include a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to aid and attendance benefits for the 
Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to 
September 1942, and from September 1944 to March 1946, 
including as a POW from April 10 to September 19, 1942, held 
at Camp O'Donnell, Capas, Tarlac.  He was born in 1917.

This appeal to the Board of Veterans Appeals (the Board) is 
from the original and subsequent actions taken by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed his initial claim for service connection 
for his disabilities on September 27, 2000.  After additional 
clinical evidence was received, the VARO granted service 
connection for his ischemic heart disease (IHD) and assigned 
a 30 percent rating from October 25, 2003.  

Service connection was granted for hypertension with the 
assignment of a separate 10 percent rating from June 30, 
2005.  

And service connection was granted for malnutrition with 
avitaminosis with the assignment of a 10 percent rating from 
June 29, 2006.  

Throughout, the Veteran took his appeal from the totality of 
that series of actions.  The VARO subsequently granted an 
increase to 60 percent for the ischemic heart disorder alone, 
and assigned a TDIU from that same date, February 27, 2007.  

In certifying the appeal, the VARO cited the TDIU issue as 
having been fully resolved.  The Board finds this to be only 
partially accurate.  The Veteran has pointed out that the 
increased rating to include the TDIU has been that the heart 
of his claim throughout since he initially filed in 2000 and 
is thus also part of the EED issue.  Accordingly, the Board 
finds that the issue #1 is most accurately stated as shown on 
the front page of this decision.  That said, the Board will 
not address issues of incremental increased ratings for 
either the now service-connected hypertension or malnutrition 
with avitaminosis disabilities as neither is a separate part 
of the current appeal.

From recent correspondence from the Veteran, it is unclear 
whether he is also raising the issue of entitlement to 
additional aid and attendance and/or housebound benefits for 
himself as well as his wife.  This matter is referred to the 
RO for any appropriate action.  

On March 25, 2009 a Board Deputy Vice Chairman granted the 
motion to advance the case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue # 2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for 
his heart disability and to include benefits based on the 
inability to work on September 27, 2000; that claim was 
timely pursued until the eventual initial grant of benefits 
to include a TDIU from February 27, 2007.

2.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether the Veteran's 
service-connected heart disability was ratable as 60 
disabling and that it rendered him unable to obtain and 
maintain any form of gainful employment from the date of his 
claim, September 27, 2000. 


CONCLUSION OF LAW

Service connection and a TDIU are reasonably warranted from 
September 27, 2000.  38 U.S.C.A. §§ 1155, 5103, 5107(b), 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.321, 3.400, 3.340, 3.341, 4.15, 4.16, 20.200, 20.201, 
20.302 and Part 4, Codes 7005 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein on the 
issue #1, the Board finds that any defect in the notice or 
assistance provided to the Veteran constitutes harmless 
error.


Earlier effective date: Service connection and 
an increased rating for heart disability to include TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 4.104, Under Diagnostic Codes 7005 and 
7006, a 10 percent rating contemplates a workload of greater 
than 7 METs but not greater than 10 METs which results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required. A 30 percent rating 
contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute. 
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of 
specified cardiovascular disorders, those rated under Codes 
7000 through 7007, 7011, and 7015 through 7020 -- effective 
from October 6, 2006. See 38 C.F.R. 4.100.  The revised 
regulation contains the following new provisions: (1) In all 
cases, whether or not cardiac hypertrophy or dilatation 
(documented by electrocardiogram, echocardiogram, or X-ray) 
is present and whether or not there is a need for continuous 
medication must be ascertained. (2) Even if the requirement 
for a 10 percent rating (based on the need for continuous 
medication) or a 30 percent rating (based on the presence of 
cardiac hypertrophy or dilatation) is met, MET testing is 
required except when there is a medical contraindication; 
when the left ventricular ejection fraction has been measured 
and is 50 percent or less; when chronic congestive heart 
failure is present or there has been more than one episode of 
congestive heart failure within the past year; and when a 100 
percent evaluation can be assigned on another basis. (3) If 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the Veteran's 
cardiovascular disability.

In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  38 C.F.R. § 3.159(a)(2). See also, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where the Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Clinical data of record from a private physician in 1984 and 
since show findings and a diagnosis of malnutrition with 
avitaminosis.  

On VA psychosocial evaluation of the Veteran as a former POW 
in 1984, he was noted to have returned from captivity to work 
on the farm with some fishing and more recently depending on 
his wife's small sari-sari store.  He later said that he had 
worked for period of time as a carpenter.

A private physician's assessment of his health for VA in 1989 
referred to hypertension.  He has claimed for years that he 
had beriberi while captive with resultant heart disease.

On September 27, 2000, the Veteran filed a claim for service 
connection for POW and war-related disabilities to include 
what his physician had diagnosed as ischemic heart disease 
(IHD).  He attached a copy of a private physician's statement 
from August 2000 diagnosing ischemic heart disease and 
attaching an electrocardiograph (ECG) strip-graph from August 
29, 2000.  He had prescribed various medications including 
Diltiazem, Nitroglycerin and Celebrex.

On VA evaluation in  November 2000, his ECG was initially 
said to be normal, but was read as showing a thickened aortic 
valve annulus and aortic root.  Chest X-rays confirmed 
arteriosclerosis.  Blood pressure readings were 170/80, 
150/90 and 140/90.  He was then described as mildly 
malnourished.  He said he had gone to the private physician 
in August 2000 because of chest pain, chest heaviness, 
shortness of breath and dizziness.  ECG was noted as showing 
no abnormalities.  And VA concluded that he did not then 
demonstrate confirmable ischemic heart disease.  

A rating action in December 2000 denied his claim for 
ischemic heart disease as a residual of beriberi.  On 
September 5, 2001, he was asked to submit additional 
information.  And on February 21, 2001 he filed his NOD with 
that determination citing the private studies which had 
confirmed the heart diagnoses, and noting his ongoing 
symptoms of angina, dizziness, vomiting, dyspnea, shortness 
of breath and bodily weakness.  

He again enclosed data from a private physician, a 
cardiologist. who had seen him on September 18, 2001, and 
diagnosed ischemic heart disease.  

He submitted correspondence thereafter inquiring as to the 
claim, and in September 2002, a rating action confirmed that 
denial, and a SOC was issued on the service connection for 
ischemic heart disease question.  He filed a timely 
Substantive Appeal, a VA Form 9, in March 2002 and noted that 
he should not be faulted for the malfunction of certain 
specialized heart evaluation equipment (which might have 
confirmed the diagnosis at that same facility) at the local 
facility and asked for VA examination.

He was reexamined by VA in October 2002.  The examiners  
noted his multiple complaints as translated, that he had 
headaches, dizziness, palpitations on occasion unrelated to 
effort and was unable to walk more than 20 meters due to body 
malaise (and used a cane).  They were was unable to do a 
stress test due to his general malaise and was wheelchair 
bound.  Chest X-ray showed his aorta to be sclerosed and 
tortuous, and CTR of less than 50%.  Diagnoses included 
atherosclerosis of the aorta, but IHD was not confirmed.

The Veteran's granddaughter testified on his behalf at a 
hearing at the VARO in November 2002.  She again pointed out 
that private findings of IHD although VA had not confirmed 
that.  A VA Form 21-4141 was submitted showing 
hospitalization at a facility in January 2003 for heart 
condition and recurring severe headaches.

In February 2003, additional private evaluative reports were 
submitted showing ECG signs of premature arterial 
contractions.  The Veteran continued to have the symptoms of 
dizziness, dyspnea, palpitations, angina, shortness of 
breath, etc.

A private physician's statement is of record from October 
2003 noting that the Veteran had been hospitalized at their 
facility on October 15, 2003 for chest pain, cough and body 
weakness. ECG and chest X-rays had been done.  Diagnoses 
included atherosclerotic heart disease, as well as ischemic 
heart disease and PTB.

VA examination in February 2004 showed consistent symptoms as 
identified above.  Blood pressure readings were 160/70, 
180/70 and 140/60 although he continued to take several 
medications.  Findings included diagnosis of arteriosclerotic 
heart disease, ejection fraction (EF) of 66%, and METS of 6.  
However, further specific and targeted testing was apparently 
not undertaken.

In a rating action on March 2, 2004, service connection was 
granted for ischemic heart disease and a 30 percent rating 
was assigned effective October 15, 2003, the date of his 
private consultation as cited above.  The rating action 
explained that this was the date that the diagnosis was made 
by his private physician and later confirmed by VA 
examination.   

The Veteran indicated on repeated occasions thereafter, 
including a VA Form 21-4138 in June 2004, that this was not 
reflective of his degree of impairment, and in fact he should 
be entitled to a total rating based on individual 
unemployability.

To support his claim, he submitted private clinical 
assessments were submitted dated in May 2004 to the effect 
that he had been hospitalized for myriad symptoms and 
diagnosed with chronic congestive heart failure secondary to 
PTB and myocardial ischemia.  Blood pressure reading had been 
160/90.

Additional private clinical data from November 2004 reflects 
ECG changes including in several leads and inversion in one, 
and findings consistent with myocardial ischemia and 
malnourishment.  

Similar findings were noted in documents dated in May 2005, 
with some expansion of the ST elevations in another lead.  
Diagnoses including mild PTB, cor pulmonale, myocardial 
ischemia (shown on ECG) and nutritional anemia with 
malnutrition.  

Additional private clinical records were submitted showing 
recurrent care in May and June 2005 for severe chest pain, 
difficulty in breathing due to ischemic heart disease and 
congestive heart failure.  He was also noted to have 
generalized body weakness and easy fatigability due to 
avitaminosis in addition to his arthritis which precluded 
work.

On VA examination in July 2005, he was noted to have weekly 
angina and dyspnea on mild exertion, weekly fatigue and daily 
dizziness.  He was said to be mildly malnourished (he weighed 
91.4 pounds) and wheelchair bound.  Blood pressure was 170/80 
notwithstanding continued medications.  ECG showed sinus 
bradycardia.  An Echocardiogram could not be done due to 
acknowledged defective machine at the fee-basis facility and 
the EF of 66% was merely re-noted from the 2004 evaluation 
although it was felt that congestive heart failure was not 
present; the Class I-B, and METS of 6 were reiterated 
although stress test was not done.  The diagnosis was 
arteriosclerotic heart disease and it was felt that he had 
moderate impact on his ability to work.  All activities were 
impacted, e.g., exercise to a severe degree.

Private medical care was again certified in October 2005 for 
easy fatigability and severe chest pain due to congestive 
heart failure, and an opinion offered that he could not work 
due to these.  

In May 2006, another report showed care for cardiac 
arrhythmia and myocardial ischemia.

On VA examination in June 2006, it was specifically noted 
that he had had elevated blood pressure readings commencing 
on November 30, 2000 and since and hypertension was 
diagnosed.  Again a stress test was not done.  It was noted 
that his symptoms had gotten progressively worse over time.  
He was of course not working.

On VA examination in February 2007, echocardiogram was done 
which showed interventricular septal hypertrophy and ECG 
showed occasional premature atrial contractions.  Due to his 
overall poor condition, stress tests were again not 
undertaken.  EF was said to be 67%.  Even with ongoing 
medications, blood pressure readings were 150/76, 146/74 and 
144/74.  It was felt that the heart disability caused 
moderate to severe industrial impairment.  Other diagnoses 
included mild to moderate malnutrition with avitaminosis and 
mild anemia.

The VARO assigned an increased 60 percent rating for the 
heart disorder from February 28, 2007 based on the conclusion 
that the additional more progressive disability findings were 
not present prior to that date of examination.  It also 
noted, in the SOC dated in September 2007, that greater 
weight was given to the VA examination because it had 
diagnostic evaluations.

Subsequent to that decision, private clinical assessments 
transmitted in February 2007 showed that he had been 
hospitalized in January and February 2007 for carcinogenic 
shock secondary to myocardial infarction, incomplete right 
bundle branch block, multifocal ventricular premature beats 
(as well as urinary tract infection and gastritis).

The Veteran has provided additional correspondence, including 
some on another VA Form 9, in which he reiterates that he has 
said all along that his heart problems were worse than 
described in the 30 percent rating, and were present long 
before the 2003 findings, e.g., certainly at least from the 
time he filed his initial claim in 2000.

In assessing his claim, from the outset, the Board 
acknowledges that since he filed his initial claim in 
September 2000, the Veteran has indeed actively and timely 
pursued his same essential appellate claim for the benefits 
he now enjoys (e.g., as eventually granted some time later).  
In fact, he claimed from the start that his aggregate heart 
problems were due to service, including his POW experience, 
as well as malnutrition and avitaminosis.  This includes all 
organic heart problems, as well as his hypertension, the 
latter of which has now only been clearly clinically 
demonstrated since September 2000, but this was recently 
specifically confirmed on VA examination in that regard.  And 
for the multiple components of the specific claims, although 
the VARO endeavored to say that the grant of TDIU was a full 
grant, the EED question is clearly part and parcel thereof, 
and has been from the outset.  As noted elsewhere in this 
decision, it is unnecessary to delve into the specifics of 
these other disabilities to fully resolve the pending 
appellate issue #1 in this regard.

The fact that the Veteran is now 94 years old, and at his 
very best had limited occupational skills and circumscribed 
economic and societal opportunities, becomes irrelevant in 
the adjudicative sense of the concomitantly pending TDIU 
issue. 

Thus the real issue at hand is what is established by the 
clinical data of record in that regard, and to that end, 
there is a great deal of raw data of record.  The fact that 
certain conclusionary opinions were rendered, for instance 
with regard to his METs, and reached absent any supportive 
stress tests or that equipment may have failed and/or that he 
was took weak to be exercised should not be to his detriment.  

In point of fact, there is substantially more raw and 
sustained clinical data than not to sustain that he has long 
has IHD and has been significantly hindered by all facets 
thereof.  And all in all, looking at clinical findings of 
record, there appears to be a credible, sustainable 
definitive and concertedly ongoing diagnosis of IHD more 
often than not, starting with the first clinical data 
submitted in that regard, associated with his September 2000 
claim reasonably warranting the 60 percent rating from that 
date.  That is not to say that he had not has some recent 
deterioration (e.g., with his infarct in 2007) but this is 
irrelevant to his documented condition at the time of the 
claim.  

It is acknowledged that he has not worked in some time, but 
he has also always claimed that this is primarily due to his 
heart-related symptoms in particular.  Notwithstanding his 
advanced age and limited occupational skills, he has claimed 
entitlement to an increased rating to include a TDIU from the 
outset.  

In this regard, the pivotal question is just when he started 
to have such significant EF and other factors as to be 
significant hindrance at work.  It cannot be said that he did 
not have findings simply because the machine was not working 
or he was too ill and frail to be given suitable tests.  It 
remains that the ultimate conclusions reached in those issues 
[and concurrent to the time of the recent TDIU grant] were 
based on very similar findings and diagnoses, often 
identical, as those shown on the first data of record from 
the Fall of 2000, all of which credibly sustain that he had 
supportable findings of virtually all of the symptoms of the 
impairment as contemplated under Codes 7005-7006 for a 60 
percent rating.  The Board would recall the admonitions of 
Lalonde v. West, supra, as to EED and the date of claim 
rather than later evidence acquisition.

Thus, while the evidence is not entirely unequivocal in that 
regard, the Board find that it is evenly balanced and 
resolving the doubt thus raised in his favor, service 
connection and an increased rating to 60 percent for service-
connected heart disease to included a TDIU is reasonably 
warranted from September 27, 2000, the date of his initial 
claim.


ORDER

Service connection and an increased rating for heart disease 
to include a TDIU is granted from September 27, 2000, subject 
to the pertinent regulatory criteria relating to the payment 
of monetary awards.


REMAND

The law provides increased pension benefits to a spouse of a 
Veteran by reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 
3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.351(f).

A spouse will be considered to be permanently housebound when 
she is substantially confined to her house (ward or clinic 
areas, if institutionalized) or immediate premises by reason 
of a disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2); 38 C.F.R. 
§ 3.351(f).

The Veteran filed for aid and attendance benefits for his 
spouse in 2006.  He stated at that time that she had been 
repeatedly hospitalized with serious illness and could no 
longer care for herself.  

He asked then and on several subsequent occasions that she be 
examined by VA to determine her overall disability picture, 
indicating that his own financial situation was such that he 
could not afford such an evaluation.

He submitted private clinical documentation at that time 
showing that she was then age 86, and had been hospitalized 
for disabilities to include bleeding peptic ulcer, at least 
two large gallbladder calculi, and gastrointestinal 
parasites. 

The Veteran's spouse was eventually scheduled for a VA 
examination in May 2007 but it had to be cancelled when her 
granddaughter, who has also accompanied the Veteran on 
various visits and sometimes translates for him, indicated 
that his spouse was now too weak and frail and bedfast to 
attend (travel) to the examination.

No additional data was obtained from any qualified observers 
or care-givers as to her actual state of health at this time 
at age 89.  

Data is of record showing that she and the Veteran were 
married in April 1936.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Up-to-date private treatment records 
should be identified for the Veteran's 
spouse, including for hospitalizations, as 
well as examinations, etc., and after 
appropriate release, these should be 
obtained and added to the file. 

3.  Suitable arrangements should be made 
to schedule the Veteran's spouse for a VA 
examination to determine whether she 
requires aid and attendance benefits.  If 
she is unable to travel the examination 
site, this should be certified by someone 
familiar with her situation, e.g., her 
granddaughter (or grandson-in-law who has 
accompanied her husband on occasion), 
neighbors, etc.; and alternative 
arrangements should be made for an 
evaluation of her condition to be 
ascertained pursuant to the criteria to be 
provided to a physician who is familiar 
with her situation, and who can further 
examine her if possible, to respond to the 
criteria cited above.  

4.  The case should then be reviewed under 
all pertinent regulations, and if the 
decision remains unsatisfactory to the 
claimant, a SSOC should be issued, and 
after time has been provided for suitable 
response, the case should be returned to 
the Board on this issue for further 
appellate review.  The Veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


